DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/1821, 08/31/21 & 04/18/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Boye et al. (US 2007/0061590), hereon referred to as Boye, in  view of Jobmann (US 2009/0183008), and hereon referred to as Jobmann. 
	In regards to claims 1, 11 & 16, Boye discloses receive input information regarding an identity of a person from an input component of an electronic device (In the initial registration stage, personal information such as name, address, social security number, etc. is entered by the prospective registrant; Paragraph 0047); receive document information from at least one second input component of the electronic device that scanned a first document associated with the identity of the person (Registration includes the steps of collecting data regarding a perspective registrant; Paragraph 0046; 0059-0060);  electronically retrieve data source information relating to the identity of the person from at least one data source (The user is authenticated based on biometric input, which is compared by accessing information from the third-party database; upon completion the database sends to the biometric services sever information to generate a resource code, which is sent to the user applicant for supplemental authentication; Paragraphs 0047; 0083-0087);  authenticate the identity of the person based on the input information, the document information, and the data source information (The registrant personal information can be used later for additional verification processes as needed or during authentication of the identity of a registered user; The registrant’s identity is verified; Paragraphs 0045-0050; 0075); upon authenticating the identity of the person, store biometric data received for the person (Upon successful receipt of the challenge code, the biometric services server requests the user to submit one or more biometric samples of a pre-selected type; Paragraph 0044). 
	However, Boye does not disclose identify the person by comparing first received biometric information with the biometric data;  store the first received biometric information; and attempt to identify the person by comparing second received biometric information with the first received biometric information. In an analogous art Jobmann discloses identify the person by comparing first received biometric information with the biometric data;  store the first received biometric information; and attempt to identify the person by comparing second received biometric information with the first received biometric information (The workstation 28 then receives the user identity inputs (e.g., the answers to the questions asked) via the user interface devices 32 and analyzes the inputs (e.g., compares them to the obscure data found) to determine whether the person is actually who he/she says; The systems represent a radical departure from conventional biometric identity authentication systems, which authenticate identity by performing a comparison of a biometric identifier presented by the user with a biometric identifier stored in the user's token or a centrally located database; The biometric identifiers can be temporarily stored; Paragraphs 0023; 0060-0065).
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Boye, with the teachings disclosed by Jobmann regarding identify the person by comparing first received biometric information with the biometric data;  store the first received biometric information; and attempt to identify the person by comparing second received biometric information with the first received biometric information. The suggestion/motivation of the combination would have been for authenticating a user's identity and permitting an authenticated user to access to secured information and/or areas (Jobmann; Paragraph 0002). 
	In regards to claim 2, the combination of Boye and Jobmann discloses wherein the at least one processor attempts to identify the person by comparing the second received biometric information with the first received biometric information and the biometric data (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Boye and Jobmann. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Boye and Jobmann, depending on the circumstances, without exercising any inventive activity).	In regards to claim 3, Boye discloses wherein the biometric data corresponds to at least a portion of a hand of the person (The biometric service server prompts the user for input of fingerprint samples, retina and eye scan samples, face scan samples, or other suitable biometric samples for user authentication; Paragraph 0020). 	In regards to claim 4, Boye discloses  wherein the biometric data corresponds to a palm of the person (The biometric service server prompts the user for input of fingerprint samples, retina and eye scan samples, face scan samples, or other suitable biometric samples for user authentication; Paragraph 0020). 	In regards to claim 5, Boye discloses wherein the biometric data corresponds to a fingerprint of the person (The biometric service server prompts the user for input of fingerprint samples, retina and eye scan samples, face scan samples, or other suitable biometric samples for user authentication; Paragraph 0020). 	In regards to claim 6, the combination of Boye and Jobmann discloses, wherein the at least one processor identifies the person on behalf of a benefit provider (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Boye and Jobmann. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Boye and Jobmann, depending on the circumstances, without exercising any inventive activity).
 	In regards to claim 7, Boye discloses wherein the benefit provider provides a product or service to the person ( The present invention also can be applied to other types of scenarios requiring secured access, such as physical access control, call center IVRs, credit-card activations, access to medical records, and electronic payments for point-of-sale transactions. Since biometrics are an extra layer of security and work with software applications due to the standardization and open interface design, the technologies integrated in today's facilities and infrastructure can be integrated with the biometric layer; Paragraphs 0095-0100).  	In regards to claim 8, Boye discloses wherein the at least one processor identifies the person as part of providing a product or a service to the person ( The present invention also can be applied to other types of scenarios requiring secured access, such as physical access control, call center IVRs, credit-card activations, access to medical records, and electronic payments for point-of-sale transactions. Since biometrics are an extra layer of security and work with software applications due to the standardization and open interface design, the technologies integrated in today's facilities and infrastructure can be integrated with the biometric layer; Paragraphs 0095-0100). 	In regards to claims 9 & 12, the combination of Boye and Jobmann discloses wherein the at least one processor is operable to update stored information for the person (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Boye and Jobmann. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Boye and Jobmann, depending on the circumstances, without exercising any inventive activity). 	In regards to claim 10, the combination of Boye and Jobmann discloses wherein the at least one processor is operable to store billing information for the person (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Boye and Jobmann. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Boye and Jobmann, depending on the circumstances, without exercising any inventive activity). 	In regards to claim 13, the combination of Boye and Jobmann discloses wherein the at least one processor is operable to store transaction information for the person (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Boye and Jobmann. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Boye and Jobmann, depending on the circumstances, without exercising any inventive activity). 	In regards to claim 14, the combination of Boye and Jobmann discloses wherein the at least one processor identifies the person as part of a payment being processed for the person (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Boye and Jobmann. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Boye and Jobmann, depending on the circumstances, without exercising any inventive activity).  	In regards to claim 15, Boye discloses wherein the at least one processor is operable to process a payment for the person ( The present invention also can be applied to other types of scenarios requiring secured access, such as physical access control, call center IVRs, credit-card activations, access to medical records, and electronic payments for point-of-sale transactions. Since biometrics are an extra layer of security and work with software applications due to the standardization and open interface design, the technologies integrated in today's facilities and infrastructure can be integrated with the biometric layer; Paragraphs 0095-0100). 	In regards to claim 17, the combination of Boye and Jobmann discloses wherein the at least one processor stores billing information for the person (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Boye and Jobmann. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Boye and Jobmann, depending on the circumstances, without exercising any inventive activity). 	In regards to claim 18, the combination of Boye and Jobmann discloses wherein the at least one processor identifies the person on behalf of a merchant (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Boye and Jobmann. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Boye and Jobmann, depending on the circumstances, without exercising any inventive activity). 	In regards to claim 19, the combination of Boye and Jobmann discloses wherein the at least one processor identifies the person in response to a request received from a merchant (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Boye and Jobmann. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Boye and Jobmann, depending on the circumstances, without exercising any inventive activity). 	In regards to claim 20, the combination of Boye and Jobmann discloses wherein the first received biometric information is received a period of time after the biometric data (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Boye and Jobmann. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Boye and Jobmann, depending on the circumstances, without exercising any inventive activity).
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495